DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


“output value obtaining unit” in claims 1, 14 and 15, 
“first interpolation unit” in claims 1, 14 and 15, 
“second interpolation unit” in claims 1, 4, 5, 11, 14 and 15, 
“image generation unit” in claims 1, 14 and 15, 
“first edge detection unit” in claims 1, 3, 7, 10, 13, 14 and 15, 
“area detection unit” in claims 3, 7, 10 and 13
“second edge detection unit” in claims 4, 7, 8, 10 and 13 
“information recognition unit” in claims 4, 7, 10 and 13
“third interpolation unit” in claims 8 and 11
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to computer program per se.  See MPEP 2106(I).  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer so as to remove it from the realm of “program per se”.  MPEP 2111.05(III).  Hence, adding the limitation of “stored on a non-transitory computer-readable medium” would resolve this issue.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10739573. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims .
Instant Application 16928290
U.S. Patent No. 10739573.
1 . An image processing apparatus, comprising:
an output value obtaining unit that obtains respective output values of a plurality of light-receiving elements from an image sensor including the plurality of light-receiving elements arranged two-dimensionally;



 a first interpolation unit that uses a first interpolation algorithm to interpolate a pixel value of a pixel corresponding to the respective light-receiving elements based on the output value;


 a second interpolation unit that uses a second interpolation algorithm different from the first interpolation algorithm to interpolate a pixel value of a pixel corresponding to the respective light-receiving elements based on the output value;












 an image generation unit that generates an image based on a pixel value of a pixel corresponding to the respective light-receiving elements, which is interpolated by the first interpolation unit; and 

a first edge detection unit that detects an edge using a first edge detection algorithm based on a pixel value of a pixel corresponding to the respective light- receiving elements, which is interpolated by the second interpolation unit.


interpolate a first pixel value of a first pixel based on a first interpolation algorithm on a first output value of the plurality of output values, wherein the first pixel corresponds to a first light-receiving element of the plurality of light- receiving elements; 

interpolate a second pixel value of a second pixel based on a second interpolation algorithm on a second output value of the plurality of output values, wherein the second pixel corresponds to a second light-receiving element of the plurality of light-receiving elements, and the second interpolation algorithm is different from the first interpolation algorithm;

 interpolate a third pixel value of a third pixel based on a third interpolation algorithm on a third output value 

generate an image based on the interpolated first pixel value;



 detect a first edge in the entire image, by a first edge detection algorithm, based on the interpolated second pixel value; detect a target area in the entire image based on the first edge, wherein the target area includes a specimen as an observation target; and control, based on the target area, a microscopic-image sensor to capture a microscopic image of the observation target.



Claims 2-15 of the instant application, are encompassed by limitations recited in claims 1-15 of the patent U.S 9,768,804.



Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-7 and 9-13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Regarding claim 2, claim 2 recites the limitation phrase “a difference between pixel values of pixels corresponding to adjacent light-receiving elements is small”. The term "small" in said limitation is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of applying art, the Examiner interprets the aforementioned phrase to mean “a difference between pixel values of pixels corresponding to adjacent light-receiving elements is smaller than the second interpolation algorithm.”
Regarding claims 3-7, claims 3-7 are, either directly or indirectly, dependent from a claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and therefore inherit the rejection of the parent claim.

	Regarding claim 9, claim 9 recites the limitation phrase “a difference between pixel values of pixels corresponding to adjacent light-receiving elements is small”. The term "small" in said limitation is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, “a difference between pixel values of pixels corresponding to adjacent light-receiving elements is smaller than the second interpolation algorithm.”
Regarding claims 10-13, claims 10-13 are, either directly or indirectly, dependent from a claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and therefore inherit the rejection of the parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 5, 6, 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jeffrey (US 20060050082 A1) hereinafter Jeffrey, in view of Song et al. (US 20040135926 A1) hereinafter Song.
Regarding claim 1, Jeffrey discloses an image processing apparatus(See [0028] - a personal digital assistant, a cell phone, a web tablet, a pocket personal computer, etc.), comprising:
 an output value obtaining unit that obtains respective output values of a plurality of light-receiving elements from an image sensor including the plurality of light-receiving elements arranged two-dimensionally (See [0033] and Figs. 3 and 4 - image capture device interface receives a raw image from an image captured device; the image capture device may capture images in 640.times.640 pixel resolution. See also [0006] - Each pixel of an image has a camera sensor associated with the pixel. The camera sensor contains a light sensitive photodiode that measures the brightness of light)
a first interpolation unit that uses a first interpolation algorithm to interpolate a pixel value of a pixel corresponding to the respective light-receiving elements based on the output value (See ¶¶ [0010] and [0024] - raw image received from an image capture device are interpolated using a first interpolation algorithm and Figs. 4-6 – First Interpolation Module 406);
a second interpolation unit that uses a second interpolation algorithm different from the first interpolation algorithm to interpolate a pixel value of a pixel corresponding to the respective light-receiving elements based on the output value (See ¶ [0037] - the second interpolation module 412 retrieves the frame of raw image and interpolates the missing colors of the raw image using a second interpolation algorithm) and wherein the second interpolation algorithm is different from the first interpolation algorithm and [0024-0025] and Fig. 1 - linear interpolation is an example of simple interpolation algorithms (first interpolation), and that gradient-based interpolation is an example of higher quality interpolation algorithms (second interpolation));
an image generation unit that generates an image based on a pixel value of a pixel corresponding to the respective light-receiving elements, which is interpolated by the first interpolation unit (See [0026] and Fig. 2 - raw image is converted to an image in RGB format using a first interpolation algorithm in operation 204.);
Jeffrey does not explicitly disclose a first edge detection unit that detects an edge using a first edge detection algorithm based on a pixel value of a pixel corresponding to the respective light-receiving elements, which is interpolated by the second interpolation unit.
However, Song from the same or similar endeavor of image processing discloses a first edge detection unit that detects an edge using a first edge detection algorithm based on a pixel value of a pixel corresponding to the respective light-receiving elements, which is interpolated by the second interpolation unit (See FIG. 2 and corresponding text – step 250).
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the teachings disclosed by Jeffrey to add the teachings of Song as above, in order to provide a progressive scan method used in a display using adaptive edge dependent interpolation, in which directional edge interpolation is performed in a region of a low gradient below 45.degree, and simple linear intra-interpolation is performed in a high-frequency texture region (Song, [0012]).
Regarding claim 2, Jeffrey and Song disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Jeffrey discloses image processing apparatus according to claim 1, wherein
the first interpolation algorithm is an interpolation algorithm that interpolates the pixel value so that a difference between pixel values of pixels corresponding to adjacent light-receiving elements is small (See [0024] and Fig. 1 - linear interpolation algorithms (operation 102)), and
the second interpolation algorithm is an interpolation algorithm that interpolates the pixel value so that a difference between pixel values of pixels corresponding to adjacent light-receiving elements is larger than the first interpolation algorithm(See [0025] and Fig. 1 - gradient-based interpolation algorithm (operation 104)).
The Examiner asserts that one of ordinary skill in the art would readily know that the difference between pixel values of pixels corresponding to adjacent light-receiving elements in a gradient-based interpolation algorithm is larger than the difference between pixel values of pixels corresponding to adjacent light-receiving elements in a linear interpolation. Also evidenced by the Applicant’s specification ¶ [0025].
Regarding claim 3, Jeffrey and Song disclose all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Jeffrey does not explicitly disclose the image processing apparatus according to claim 2, further comprising an area detection unit that detects an area based on the detection results obtained from the first edge detection unit.
However, Song from the same or similar endeavor of image processing discloses the image processing apparatus according to claim 2, further comprising an area detection unit that detects an area based on the detection results obtained from the first edge detection unit. (See Col.2: 14-23 - mark the area surrounding the stationary edges as an OSD region).
The motivation for combining Jeffrey and Song has been discussed in connection with claim 1, above 
Regarding claim 5, Jeffrey and Song disclose all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Furthermore, Jeffrey discloses the image processing apparatus according to claim 2, wherein the second interpolation unit performs YUV conversion as well as the interpolation of the pixel value (See [0038] and Fig. 4 – elements 412 and 414).
Regarding claim 6, Jeffrey and Song disclose all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Furthermore, Jeffrey discloses the image processing apparatus according to claim 2, wherein the first interpolation algorithm is a linear interpolation method (See [0024] and Fig. 1 - linear interpolation algorithms (operation 102)),
wherein the second interpolation algorithm is a gradient method (See [0025] and Fig. 1 - gradient-based interpolation algorithm (operation 104))
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 1.
Furthermore, Jeffrey discloses image processing program that causes an information processing apparatus to function (See [0047] and [0048])
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 1.


Claims 4, 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jeffrey, in view of Song and further, in view of Kishima et al.( US 20120140983 A1) hereinafter Kishima.
Regarding claim 4, Jeffrey and Song disclose all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim.
Jeffrey does not explicitly disclose the image processing apparatus according to claim 3, further comprising: a second edge detection unit that uses a second edge detection algorithm different from the first edge detection algorithm to detect an edge based on the pixel value of the pixel corresponding to the respective light-receiving elements, which is interpolated by the second interpolation unit; and
an information recognition unit that recognizes information based on the detection result obtained from the second edge detection unit.
 However, Song from the same or similar endeavor of image processing discloses the image processing apparatus according to claim 3, further comprising:
a second edge detection unit that uses a second edge detection algorithm different from the first edge detection algorithm to detect an edge based on the pixel value of the pixel corresponding to the respective light-receiving elements, which is interpolated by the second interpolation unit (See FIG. 2 and corresponding text – step 260, the detection are done with different determination conditions);
The motivation for combining Jeffrey and Song has been discussed in connection with claim 1, above.
Further, Kishima. from the same or similar endeavor of image processing discloses an information recognition unit that recognizes information based on the detection result obtained from the second edge detection unit (See [0099] -The position reference information is about the position of characteristic figures, such figures including labels and letters attached).
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the teachings disclosed by Jeffrey and Song to add the teachings of Kishima as above, in order to provide a method for detection of specimen region, an apparatus for detection of specimen region, and a program for detection of specimen region, which are intended to detect the region where a specimen exists despite low contrast in that region (Kishima, [0006]).
Regarding claim 7, Jeffrey, Song and Kishima disclose all the limitations of claim 4, and is analyzed as previously discussed with respect to that claim.
Jeffrey does not explicitly disclose the image processing apparatus according to claim 4, wherein 
the area detection unit detects an area including an edge in the detection results obtained from the first edge detection unit as an observation target area in a sample, and
the information recognition unit recognizes a character or code displayed on the sample based on the detection results obtained from the second edge detection unit.
However, Kishima from the same or similar endeavor of image processing discloses the image processing apparatus according to claim 4, wherein the area detection unit detects an area including an edge in the detection results obtained from the first edge detection unit as an observation target area in a sample (See [0098] - The first region detecting unit 41 supplies the specimen region defining unit 43 with both the first region shown in FIG. 7A and the information about the edge of the first image shown in FIG. 7B.), 
and the information recognition unit recognizes a character or code displayed on the sample based on the detection results obtained from the second edge detection unit. (See [0099] -The position reference information is about the position of characteristic figures, such figures including labels and letters attached).
The motivation for combining Jeffrey, Song and Kishima has been discussed in connection with claim 4, above. 

Claims 8, 9, 11 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jeffrey, in view of Song and further, in view of Yi et al. (US 20090059094 A1) hereinafter Yi.
Regarding claim 8, Jeffrey and Song disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Jeffrey does not explicitly disclose the image processing apparatus according to claim 1, further comprising: a third interpolation unit that uses a third interpolation algorithm that is different from the first interpolation algorithm and the second interpolation algorithm to interpolate a pixel value of a pixel corresponding to the respective light-receiving elements based on the output value and a second edge detection unit that uses a second edge detection algorithm different from the first edge detection algorithm to detect an edge based on a pixel value of a pixel of each light-receiving element, which is interpolated by the third interpolation unit.
However, Yi from the same or similar endeavor of image processing discloses the image processing apparatus according to claim 1, further comprising: a third interpolation unit that uses a third interpolation algorithm that is different from the first interpolation algorithm and the second interpolation algorithm to interpolate a pixel value of a pixel corresponding to the respective light-receiving elements based on the output value (See ¶ [0052] and Fig. 2– DSP performing interpolation, color filter array (CFA) interpolation, ; and predetermined data is interpolated with RGB lines).
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the teachings disclosed by Jeffrey and Song to add the teachings of Yi as above, in order to interpolate RGRG lines and GBGB lines of gamma-corrected predetermined data implemented by a Bayer pattern with RGB lines (Yi, [0052]).
Furthermore, Song from the same or similar endeavor of image processing discloses a second edge detection unit that uses a second edge detection algorithm different from the first edge detection algorithm to detect an edge based on a pixel value of a pixel of each light-receiving element, which is interpolated by the third interpolation unit (See FIG. 2 and corresponding text – step 260, wherein the detection are done with different determination conditions).
The motivation for combining Jeffrey and Song has been discussed in connection with claim 1, above. 
Regarding claim 9, Jeffrey, Song and Yi disclose all the limitations of claim 8, and is analyzed as previously discussed with respect to that claim.
Furthermore, Jeffrey discloses image processing apparatus according to claim 8, wherein
the first interpolation algorithm is an interpolation algorithm that interpolates the pixel value so that a difference between pixel values of pixels corresponding to adjacent light-receiving elements is small (See [0024] and Fig. 1 - linear interpolation algorithms (operation 102)), and
the second interpolation algorithm is an interpolation algorithm that interpolates the pixel value so that a difference between pixel values of pixels corresponding to adjacent light-receiving elements is larger than the first interpolation algorithm(See [0025] and Fig. 1 - gradient-based interpolation algorithm (operation 104)).
Jeffrey does not explicitly disclose the third interpolation algorithm is an interpolation algorithm that interpolates the pixel value so that a difference between pixel values of pixels corresponding to adjacent light-receiving elements is larger than the first interpolation algorithm.
However, Yi from the same or similar endeavor of image processing discloses, the third interpolation algorithm is an interpolation algorithm that interpolates the pixel value so that a difference between pixel values of pixels corresponding to adjacent light-receiving elements is larger than the first interpolation algorithm ((See ¶ [0052] - color filter array (CFA) interpolation));
The Examiner asserts that one of ordinary skill in the art would readily know that the difference between pixel values of pixels corresponding to adjacent light-receiving elements in a gradient-based interpolation algorithm or in a color filter array (CFA) interpolation is larger than the difference between pixel values of pixels corresponding to adjacent light-receiving elements in a linear interpolation. Also evidenced by the Applicant’s specification ¶ [0025].
The motivation for combining Jeffrey, Song and Yi has been discussed in connection with claim 8, above. 
Regarding claim 11, Jeffrey, Song and Yi disclose all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
the image processing apparatus according to claim 9, wherein the second interpolation unit performs YUV conversion as well as the interpolation of the pixel value (See [0038] and Fig. 4 – elements 412 and 414).
Jeffrey does not explicitly disclose the third interpolation unit performs YUV conversion as well as the interpolation of the pixel value.
However, Yi from the same or similar endeavor of image processing discloses the third interpolation unit performs YUV conversion as well as the interpolation of the pixel value. (See ¶ [0054] - DSP 101 may convert the interpolated RGB signal into a YUV signal).
The motivation for combining Jeffrey, Song and Yi has been discussed in connection with claim 8, above. 
Regarding claim 12, Jeffrey, Yi and Song disclose all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Furthermore, Jeffrey discloses the image processing apparatus according to claim 9, wherein the first interpolation algorithm is a linear interpolation method (See [0024] and Fig. 1 - linear interpolation algorithms (operation 102)),
wherein the second interpolation algorithm is a gradient method (See [0025] and Fig. 1 - gradient-based interpolation algorithm (operation 104))
Jeffrey does not explicitly disclose wherein the third interpolation algorithm is a color plane interpolation method;
However, Yi from the same or similar endeavor of image processing discloses, wherein the third interpolation algorithm is a color plane interpolation method ((See ¶ [0052] - color filter array (CFA) interpolation));
. 
Claims 10 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jeffrey, in view of Song and further, in view of Yi and Kishima.
Regarding claim 10, Jeffrey, Song and Yi disclose all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Jeffrey does not explicitly disclose the image processing apparatus according to claim 9, further comprising:
an area detection unit that detects an area based on the detection results obtained from the first edge detection unit; and
an information recognition unit that recognizes information based on the detection results obtained from the second edge detection unit.
However, Song from the same or similar endeavor of image processing discloses the image processing apparatus according to claim 9, further comprising an area detection unit that detects an area based on the detection results obtained from the first edge detection unit. (See Col.2: 14-23 - mark the area surrounding the stationary edges as an OSD region).
The motivation for combining Jeffrey and Song has been discussed in connection with claim 1, above 
Further, Kishima from the same or similar endeavor of image processing discloses an information recognition unit that recognizes information based on the detection result obtained from the second edge detection unit (See [0099] -The position reference information is about the position of characteristic figures, such figures including labels and letters attached)

Regarding claim 13, Jeffrey, Song, Yi and Kishima disclose all the limitations of claim 13, and is analyzed as previously discussed with respect to that claim.
Jeffrey does not explicitly disclose the image processing apparatus according to claim 10, wherein
the area detection unit detects the area including an edge in the detection results obtained from the first edge detection unit as an observation target area in a sample, and
the information recognition unit recognizes the character or code displayed on the sample based on the detection results obtained from the second edge detection unit.
However, Kishima from the same or similar endeavor of image processing discloses the image processing apparatus according to claim 10, wherein the area detection unit detects the area including an edge in the detection results obtained from the first edge detection unit as an observation target area in a sample (See [0098] - The first region detecting unit 41 supplies the specimen region defining unit 43 with both the first region shown in FIG. 7A and the information about the edge of the first image shown in FIG. 7B.), 
and the information recognition unit recognizes the character or code displayed on the sample based on the detection results obtained from the second edge detection unit (See [0099] -The position reference information is about the position of characteristic figures, such figures including labels and letters attached).
The motivation for combining Jeffrey, Yi, Song and Kishima has been discussed in connection with claim 10, above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/FABIO S LIMA/Primary Examiner, Art Unit 2486